PER CURIAM.
Respondent having filed a response to the order directing him to show lawful cause for the detention and imprisonment of Petitioner, and it appearing Petitioner fails *195to demonstrate within the meaning and requirements of Schaeffer v. Wainwright (Fla. 1969), 218 So.2d 442, and Powe v. State (Fla. 1968), 216 So.2d 446, the potential existence of those facts necessary to charge the State with the duty of advising Petitioner and providing him with the assistance of counsel for the purpose of directly appealing his judgment of conviction, the writ of habeas corpus is hereby discharged.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, THORNAL and CARLTON, JJ., concur.